Gimbel Bros., employer, and its insurance carrier appeal from an award of the State Industrial Board. The only question is whether or not claimant was an employee of Gimbel Bros. She was hired by Guerlain, Inc., who paid her salary and placed her in the Gimbel Bros, store to sell their products. *1014She also sold Gimbel Bros, goods. Guerlain, Ine., agreed with Gimbel Bros, in consideration of their permitting Guerlain, Ine., merchandise to be sold in the Gimbel Bros, store they would provide claimant, who should be deemed the employee of Guerlain, Inc., with compensation insurance, and agreed to carry compensation insurance, which they did. The claimant was not the employee of Gimbel Bros, and the award against Gimbel Bros, and the Liberty Mutual Insurance Company should be reversed and the claim against them dismissed, with costs to them against Guerlain, Ine., and the Ocean Accident & Guaranty Company. Award against Gimbel Bros, and Liberty Mutual Insurance Company reversed and the claim against them dismissed, with costs to the appellants against Gnerlain, Ine., and the Ocean Accident & Guaranty Company. Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ., concur.